DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Supplemental Non-Final rejection is to correct the typographical error in the previous Non-Final Rejection dated April 09, 2021. Period for Reply is set to expire 3 months from the mailing date of this communication. 

Status of claims
Claims 1 – 20 were pending in the application.
With preliminary amendment filed on January 29, 2019, Applicant have 
cancelled claims 15 – 18 and 20, 
amended claims 1 – 3, 5 -8, 10, 11, 13, 14, and 19, 
Added new claims 21 – 25.
Claims 1 – 14, 19, and 21 – 25 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 19 is directed toward “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 5, 13, 14, 19, and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandagopalan et al (US 2007/0242621) in view of Kobayashi et al (US 2017/0317729).
Regarding clam 1, Nandagopalan et al teach a method of controlling directional communication equipment, implemented by a communication device (see abstract), the method comprising: determining a distance for directionally sensing spectral conditions (see paragraph 0010, figure 5, table 1); and jointly selecting a sensing sensitivity with which to directionally sense the spectral conditions based on the distance (see abstract, paragraphs 0010, 0077). Nandagopalan et al does not expressly disclose selecting an antenna beamwidth based on a distance. However, in analogous art, Kobayashi et al teach selecting an antenna beamwidth and sensing sensitivity based on a distance (see figure 10, relationship between antenna sensitivity, and distance). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to jointly select the antenna beamwidth and sensitivity based on a distance. The motivation or suggestion to do so is to improve the throughput of the communication in a mobile device.
Regarding claim 2, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach further comprising determining a carrier frequency in which to directionally sense the spectral conditions, wherein jointly selecting the antenna beamwidth and sensing sensitivity is further based on the carrier frequency (see Nandagopalan, paragraph 0062, equation 1 f is the carrier frequency).

Regarding claim 4, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach wherein the plurality of predefined beamwidth and sensitivity combinations is one of multiple sets of predefined beamwidth and sensitivity combinations , each set corresponding to a respective carrier frequency (see Kobayashi figure 10, relationship between antenna sensitivity, and distance). Nandagopalan disclose that path loss specific distance is depended on the carrier frequency (see paragraph 0062). Thus having beamwidth and sensitivity combination for multiple carrier frequency is within the scope of one of ordinary skilled in the art.
Regarding claim 5, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach further comprising directionally sensing the spectral conditions according to the selected antenna beamwidth and sensing sensitivity (see Kobayashi figure 18 and 20).
Regarding claim 13, Nandagopalan et al teach a communication device for controlling directional communication, the communication device (see figure 20) comprising: a processor (see figure 20, component 2014 processor) and a memory (see figure 20, component 2016 Memory), the memory containing instructions executable by the processor to configure the communication device to:Attorney Docket No: 1557-814PUS (P50749 US1) determine a distance for directionally sensing spectral conditions (see paragraph 0010, figure 5, table 1); 
Regarding claim 14, which inherits the limitations of claim 13, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 19, the claimed computer storage medium (Nandagopalan paragraph 0042) including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 21, which inherits the limitations of claim 13, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 21, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 23, which inherits the limitations of claim 13, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.


Allowable Subject Matter
Claims 6 – 12, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633